Exhibit 99.1 Exterran Holdings Reports Fourth-Quarter and Full-Year 2013 Results ● Achieved EBITDA, as adjusted, of $154.2 million for the quarter, up 10 percent over year-ago levels ● Reported net income from continuing operations attributable to Exterran stockholders of $0.18 per diluted share, excluding items, for the quarter ● Grew operating horsepower in both North America and International contract operations businesses for the quarter ● Announced initial quarterly dividend of $0.15 per share HOUSTON, Feb. 25, 2014 – Exterran Holdings, Inc. (NYSE: EXH) today reported EBITDA, as adjusted (as defined below), of $154.2 million for the fourth quarter 2013, as compared to$157.3 million for the third quarter 2013 and $140.3 million for the fourth quarter 2012. Revenue was $739.0 million for the fourth quarter 2013, compared to $775.6 million for the third quarter 2013 and $837.1 million for the fourth quarter 2012. Fabrication backlog was $679.9 million at December 31, 2013, compared to $619.4 million at September 30, 2013 and $1,065.7 million at December 31, 2012. Fabrication bookings were $402.9 million for the fourth quarter 2013, compared to $276.2 million for the third quarter 2013 and $284.0 million for the fourth quarter 2012. EBITDA, as adjusted, was $633.6 million for 2013, compared to $460.7 million for 2012. Revenue was $3,160.4 million for 2013, compared to $2,794.2 million for 2012. “In the fourth quarter, we had a solid operating performance as we grew operating horsepower in both of our North America and International contract operations businesses, increased bookings in our fabrication business, particularly in our Belleli Energy operations, and achieved a record quarterly level of gross margin in our aftermarket service business,” said Brad Childers, Exterran Holdings’ President and Chief Executive Officer. “During 2013, we made significant progress in the implementation of performance improvement initiatives, as we recorded the highest level of EBITDA, as adjusted, and earnings per share from continuing operations attributable to Exterran stockholders in over four years.” 1 “Looking ahead, we remain optimistic about growth opportunities associated with the development of energy infrastructure in the United States and International markets. I believe we are on track to make further progress in improving the company’s performance in 2014, though similar to the last two years, first quarter revenues are expected to decline somewhat from fourth quarter levels,” added Childers. “Debt balances at the Exterran parent level (excluding Exterran Partners) declined by $100 million from September 30, 2013 to December 31, 2013. Exterran Holdings’ debt to adjusted EBITDA level under our credit agreement declined from 1.8x at September 30, 2013 to 1.6x at December 31, 2013,” said Bill Austin, Exterran Holdings’ Executive Vice President and Chief Financial Officer. “With our improved capital position, better operating performance and recurring cash flow from our limited partner and general partner interests in Exterran Partners, today we announced plans to returncash to our stockholders through the initiation of a dividend program at Exterran Holdings.” Net income from continuing operations attributable to Exterran stockholders, excluding items, for the fourth quarter 2013 was $12.0 million, or $0.18 per diluted share, excluding a $9.0 million valuation allowance recorded against the deferred tax asset in Italy and non-cash pretax long-lived asset impairment charges of $3.9 million related to our North America contract operations business. The valuation allowance did not impact our cash flows, liquidity position, or compliance with debt covenants. Our contract water treatment business, which we have abandoned, is reflected as discontinued operations in our current and prior period financial results. Net income (loss) from continuing operations attributable to Exterran stockholders, excluding items, for all periods excludes the benefit of proceeds from the two previously announced sales of Exterran Holdings’ previously-nationalized Venezuelan assets. Net income from continuing operations attributable to Exterran stockholders, excluding items, for the third quarter 2013 was $23.7 million, or $0.36 per diluted share, and net income from continuing operations attributable to Exterran stockholders, excluding items, for the fourth quarter 2012 was $7.7 million, or $0.13 per diluted share. Net income attributable to Exterran stockholders for the fourth quarter 2013 was $22.6 million, or $0.34 per diluted share, compared to net income attributable to Exterran stockholders for the third quarter 2013 of $41.0 million, or $0.62 per diluted share, and a net loss attributable to Exterran stockholders for the fourth quarter 2012 of $5.7 million, or $0.07 per diluted share. Net income from continuing operations attributable to Exterran stockholders, excluding items, for 2013 was $69.5 million, or $1.05 per diluted share, excluding pretax items totaling $28.6 million, comprised primarily of non-cash long-lived asset impairment charges of $16.7 million related primarily to our U.S. fleet and $11.9 million related to our fabrication business in the United Kingdom that we sold in July 2013 and a $9.0 million valuation allowance recorded against the deferred tax asset in Italy. Net loss from continuing operations attributable to Exterran stockholders, excluding items, for 2012 was $49.7 million, or $0.78 per diluted share. 2 Net income attributable to Exterran stockholders for 2013 was $123.2 million, or $1.86 per diluted share, compared to a net loss attributable to Exterran stockholders for 2012 of $39.5 million, or $0.62 per diluted share. The cash distribution received by Exterran Holdings based upon its limited partner and general partner interests in Exterran Partners, L.P. was $13.0 million for the fourth quarter 2013, compared to $12.6 million for the third quarter 2013 and $8.1 million for the fourth quarter 2012. The cash distribution received by Exterran Holdings based upon its limited partner and general partner interests in Exterran Partners, L.P. was $50.1 million for 2013, compared to $31.5 million for 2012. Conference Call Details Exterran Holdings and Exterran Partners, L.P. will host a joint conference call on Tuesday, Feb. 25, 2014, to discuss their fourth-quarter 2013 financial results. The call will begin at 11:00 a.m. Eastern Time. To listen to the call via a live webcast, please visit Exterran’s website at www.exterran.com. The call will also be available by dialing 800-446-2782 in the United States and Canada, or +1-847-413-3235 for international calls. Please call approximately 15 minutes prior to the scheduled start time and reference Exterran conference call number 36425002. A replay of the conference call will be available on Exterran’s website for approximately seven days. Also, a replay may be accessed by dialing 888-843-7419 in the United States and Canada, or +1-630-652-3042 for international calls. The access code is 36425002#. ***** EBITDA, as adjusted, a non-GAAP measure, is defined as net income (loss) excluding income (loss) from discontinued operations (net of tax), cumulative effect of accounting changes (net of tax), income taxes, interest expense (including debt extinguishment costs and gain or loss on termination of interest rate swaps), depreciation and amortization expense, impairment charges, restructuring charges, non-cash gains or losses from foreign currency exchange rate changes recorded on intercompany obligations and other charges. EBITDA, as adjusted, excludes the benefit of the two previously announced sales of Exterran Holdings’ Venezuelan assets. Gross Margin, a non-GAAP measure, is defined as total revenue less cost of sales (excluding depreciation and amortization expense). Gross margin percentage is defined as gross margin divided by revenue. About Exterran Holdings Exterran Holdings, Inc. is a global market leader in full service natural gas compression and a premier provider of operations, maintenance, service and equipment for oil and gas production, processing and transportation applications. Exterran Holdings serves customers across the energy spectrum—from producers to transporters to processors to storage owners.Headquartered in Houston, Texas, Exterran has approximately 10,000 employees and operates in approximately 30 countries. Exterran Holdings owns an equity interest, including all of the general partner interest, in Exterran Partners, L.P. (NASDAQ: EXLP), the leading provider of natural gas contract operations services to customers throughout the United States. For more information, visit www.exterran.com. 3 Forward-Looking Statements All statements in this release (and oral statements made regarding the subjects of this release) other than historical facts are forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements rely on a number of assumptions concerning future events and are subject to a number of uncertainties and factors, many of which are outside Exterran Holdings’ control, which could cause actual results to differ materially from such statements. Forward-looking information includes, but is not limited to: Exterran Holdings’ financial and operational strategies and ability to successfully effect those strategies; Exterran Holdings’ expectations regarding future economic and market conditions; Exterran Holdings’ financial and operational outlook and ability to fulfill that outlook; demand for Exterran Holdings’ products and services and growth opportunities for those products and services; and statements related to the dividend program. While Exterran Holdings believes that the assumptions concerning future events are reasonable, it cautions that there are inherent difficulties in predicting certain important factors that could impact the future performance or results of its business. Among the factors that could cause results to differ materially from those indicated by such forward-looking statements are: local, regional, national and international economic conditions and the impact they may have on Exterran Holdings and its customers; changes in tax laws that impact master limited partnerships; conditions in the oil and gas industry, including a sustained decrease in the level of supply or demand for oil or natural gas or a sustained decrease in the price of oil or natural gas; Exterran Holdings’ ability to timely and cost-effectively execute larger projects; changes in political or economic conditions in key operating markets, including international markets; any non-performance by third parties of their contractual obligations; changes in safety, health, environmental and other regulations; and the performance of Exterran Partners. These forward-looking statements are also affected by the risk factors, forward-looking statements and challenges and uncertainties described in Exterran Holdings’ Annual Report on Form 10-K for the year ended December 31, 2012, and those set forth from time to time in Exterran Holdings’ filings with the Securities and Exchange Commission, which are available at www.exterran.com.Except as required by law, Exterran Holdings expressly disclaims any intention or obligation to revise or update any forward-looking statements whether as a result of new information, future events or otherwise. SOURCE Exterran Holdings, Inc. 4 EXTERRAN HOLDINGS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) Three Months Ended Years Ended December 31, September 30, December 31, December 31, December 31, Revenues: North America contract operations $ International contract operations Aftermarket services Fabrication Costs and Expenses: Cost of sales (excluding depreciation and amortization expense): North America contract operations International contract operations Aftermarket services Fabrication Selling, general and administrative Depreciation and amortization Long-lived asset impairment Restructuring charges - - - Interest expense Equity in income of non-consolidated affiliates ) Other (income) expense, net ) Income (loss) before income taxes ) Provision for (benefit from) income taxes ) ) Income (loss) from continuing operations ) Income (loss) from discontinued operations, net of tax ) Net income (loss) ) Less: net income attributable to the noncontrolling interest ) Net income (loss) attributable to Exterran stockholders $ $ $ ) $ $ ) Basic income (loss) per common share: Income (loss) from continuing operations attributable to Exterran stockholders $ ) Income (loss) from discontinued operations attributable to Exterran stockholders ) Net income (loss) attributable to Exterran stockholders $ $ $ ) $ $ ) Diluted income (loss) per common share: Income (loss) from continuing operations attributable to Exterran stockholders (1) $ ) Income (loss) from discontinued operations attributable to Exterran stockholders ) Net income (loss) attributable to Exterran stockholders (1) $ $ $ ) $ $ ) Weighted average common and equivalent shares outstanding: Basic Diluted Net income (loss) attributable to Exterran stockholders: Income (loss) from continuing operations $ ) Income (loss) from discontinued operations, net of tax ) Net income (loss) attributable to Exterran stockholders $ $ $ ) $ $ ) (1) Net income (loss) attributable to Exterran stockholders for the diluted earnings per share calculation for the three months ended December 31, 2012 was adjusted to add back interest expense and amortization of deferred financing costs, net of tax, totaling $1.2 million relating to the dilutive effect of the assumed conversion of our 4.75% convertible senior notes due 2014. 5 EXTERRAN HOLDINGS, INC. UNAUDITED SUPPLEMENTAL INFORMATION (In thousands, except percentages) Three Months Ended Years Ended December 31, September 30, December 31, December 31, December 31, Revenues: North America contract operations $ International contract operations Aftermarket services Fabrication Total $ Gross Margin (1): North America contract operations $ International contract operations Aftermarket services Fabrication Total $ Selling, General and Administrative $ % of Revenues 12
